     Case 8:19-cr-00061-JVS Document 678 Filed 08/11/21 Page 1 of 2 Page ID #:13789




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 497-6753
 5   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
11               Plaintiff,                       DEFENDANT’S LODGING OF CASE
12                      v.                        CITATIONS FOR CASES SUBMITTED
                                                  DURING AUGUST 11, 2021 HEARING
13   MICHAEL JOHN AVENATTI,                       RE: 1006 WITNESS SUBSTITUTION
14               Defendant.
15
16
17         Earlier today on August 11, 2021, the Court held a hearing in connection with the
18   government’s request to replace Special Agent Steve Bellis with Special Agent Jeff
19   Clark as it relates to testimony about government 1006 summary exhibit 457. During the
20   hearing, defendant provided two cases to the Court and the government in hard copy
21   form but did not read their case citations into the record: (1) Montana Land Mineral
22   Owners Ass’n v. Decon Energy Corp., 2006 U.S. Dist. LEXIS 48742, *2 (D. Mont.
23   2006) and (2) Adams v. United States, 2009 U.S. Dist. LEXIS 73394 (D. Id. 2009).
24
      Dated: August 11, 2021                  Respectfully submitted,
25
                                              /s/ Michael J. Avenatti
26
                                              Defendant
27                                            MICHAEL JOHN AVENATTI
28
     Case 8:19-cr-00061-JVS Document 678 Filed 08/11/21 Page 2 of 2 Page ID #:13790




 1
                                  CERTIFICATE OF SERVICE

 2         I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
     age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
 4
 5   I am not a party to the above-entitled action. I have caused, on August 11, 2021 service

 6   of the:
 7
        DEFENDANT’S LODGING OF CASE CITATIONS FOR CASES SUBMITTED
 8      DURING AUGUST 11, 2021 HEARING RE: 1006 WITNESS SUBSTITUTION

 9   on the following party, using the Court’s ECF system:
10
     AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
     I declare under penalty of perjury that the foregoing is true and correct.
12
13   Executed on August 11, 2021
14
                                             /s/ H. Dean Steward
15
                                             H. Dean Steward
16
17

18
19
20
21
22
23
24
25
26
27
28
